         Case 9:20-cv-00027-DLC Document 33 Filed 05/18/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 TIFFANY SHEPHERD,                              CV 20–27–M–DLC

                     Plaintiff,

         vs.                                             ORDER

 UNITED STATES OF AMERICA,

                     Defendant.


      The Court has been informed that the parties have reached a settlement in

this case.

      IT IS ORDERED that the parties shall file a stipulation to dismiss together

with a proposed order dismissing the case on or before June 8, 2021.

      IT IS FURTHER ORDERED that all deadlines, including the trial set for

October 12, 2021, are VACATED, and pending motions are DENIED as moot.

      DATED this 18th day of May, 2021.
